      Case 15-13362-amc        Doc 83-2 Filed 04/15/20 Entered 04/15/20 17:32:39                     Desc
                                Exhibit Default Notice Page 1 of 2

                                       KML LAW GROUP, P.C.
                                 THE BNY INDEPENDENCE CENTER
                                  701 MARKET STREET SUITE– 5000
                                      PHILADELPHIA, PA 19106
                                        www.kmllawgroup.com

                                               March 9, 2020

Michael Gumbel
Bainbridge Law Center
850 South 2nd Street
Philadelphia, PA 19147

RE:      NOTICE OF DEFAULT UNDER COURT APPROVED STIPULATION
         Carisbrook Asset Holding Trust vs. Diane Koslosky
         Case No. 15-13362 AMC
         Last 4 Digits of Loan No. 3533

Dear Sir or Madam:

      Please be advised that your client is in default under the terms of the Stipulation that was approved by
the Bankruptcy Court. Under the terms of the Stipulation, your client must cure the default within fifteen (15)
days of this Notice.
   Agreed Order payments for the months of May 1, 2018 to August 1, 2018, in the amount of $1,558.78,
         per month;
   Agreed Order payments for the months of September 1, 2018 to August 1, 2019, in the amount of
         $993.18, per month;
   Agreed Order payments for the months of September 1, 2019 to March 1, 2020, in the amount of
         $955.40, per month;
   Less Debtor Suspense credit in the amount of $1,524.86;

              The total due is $23,316.22 and must be received on or before March 24, 2020.

      The monthly payment for March 2020 will be due on the 1st day of the month and is not included in the
       figure listed above.

NOTICE TO BORROWER: Please call your attorney with any questions. We are not permitted under the
Rules of Professional Responsibility to speak with you directly.

         As set forth in the Stipulation, only certified funds, money order, or a check from an attorney
trust account will be accepted to cure the default. We will not accept cash or personal checks. If you have
proof that payments were made, fax that proof to our office at 215-627-7734. If payment is not made, we will
file a Certification with the Court and request relief from the Bankruptcy stay. Due to heightened security in
our office complex, you MUST call our office at 215-627-1322 and schedule an appointment if you intend to
pay the amount in person, please reference our file number 145598BK. Payment can and should be made to
Creditor directly.

                                                      KML Law Group, P.C.
                                                      /s/ Rebecca A. Solarz, Esquire
                                                      Rebecca A. Solarz, Esquire
                                                      KML Law Group, P.C.
                                                      BNY Mellon Independence Center
                                                      701 Market Street, Suite 5000
                                                      Philadelphia, PA 19106
                                                      215-627-1322
      Case 15-13362-amc   Doc 83-2 Filed 04/15/20 Entered 04/15/20 17:32:39   Desc
                           Exhibit Default Notice Page 2 of 2




cc:      Diane Koslosky




Diane Koslosky
706 Crescent Drive
Glenolde, PA 19036
